                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 WISCONSIN PROVINCE OF                 :
 THE SOCIETY OF JESUS                  :
      Plaintiff,                       :         No. 3:17-cv-01477 (VLB)
                                       :
       v.                              :
                                       :           September 27, 2019
 AUDREY V. CASSEM, ET AL.              :
     Defendants.                       :
                                       :
                                       :

BEFORE the Court is Plaintiff Wisconsin Province of the Society of Jesus’s

Motion to Compel Michael A. Jenike, MD to comply with a subpoena to produce

documents. [Dkt. 107 (Pl. Mot. to Compel.)]. Fed. R. Civ. P. 45 permits parties to

obtain information from non-parties through the inspection and copying of

documents that non-party is requested to produce. The subpoena was served on

September 5, 2019. [Dkt. 107 (Ex. A (subpoena));(Ex. B (Proof of Service))]. The

subpoena provided 14 days to comply. Id. That time has passed and Dr. Jenike

has yet to respond.


      Disobedience of a subpoena may be punished by contempt. See Fed. R.

Civ. P. 45(e). Dr. Jenike is hereby ordered to respond to Plaintiff’s subpoena

within seven (7) days following the issuance of this Order.


                                               IT IS SO ORDERED.

                                               ______/s/_______________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge

Dated at Hartford, Connecticut: September 27, 2019


                                           1
